Citation Nr: 1029098	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, N.M., and B.R.


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision in which the 
RO continued a 50 percent evaluation for the Veteran's service-
connected PTSD.  The Veteran perfected a timely appeal with 
regard to that rating decision.  While the appeal was pending, 
the RO issued a March 2009 rating decision which, in part, 
assigned a 70 percent evaluation for the Veteran's service-
connected PTSD.  As the 70 percent rating does not represent the 
highest possible benefit the issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at an April 2008 RO hearing.  A copy of 
that transcript has been reviewed and associated with the claims 
file.  

This matter was previously before the Board and remanded in 
January 2010.  The claim was remanded in order to provide the 
Veteran with another opportunity to appear at a travel Board 
hearing.  The Veteran was sent a letter dated March 5, 2010, 
which informed him of the April 7, 2010, hearing.  The Veteran 
failed to appear for that hearing.  


FINDING OF FACT

The evidence demonstrates that the Veteran's PTSD is manifested 
by nightmares, intrusive thoughts, flashbacks, avoidance, sleep 
disturbance, anger, irritability, depression, social isolation, 
anxiety, exaggerated startle response, brief episodes of suicidal 
ideation but no history of suicide attempts, hypervigilance, 
chronic insomnia, long episodes of feeling low mood, sadness, and 
decreased energy.  The Veteran was assigned GAF scores ranging 
between 42 and 53.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.  
In an April 2006 pre-rating letter, the Veteran was given the 
notice required by the VCAA in increased rating cases to include 
that required by Dingess and Vazquez-Flores II.  In addition, the 
Veteran was given the applicable diagnostic code criteria on 
several occasions.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claims herein 
decided.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes VA 
examination reports, VA treatment records, service treatment 
records, identified private treatment records, and statements 
from the Veteran and his representative.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions. Accordingly, the Board 
will proceed to a decision on the merits.
 
II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
Court noted an important distinction between an appeal involving 
a Veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  
The Veteran's PTSD is currently evaluated as 70 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging between 42 and 53.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  The Board notes 
that a GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

III.  Analysis

The Board has considered the evidence of record in light of the 
criteria noted above and finds that the criteria for a disability 
rating in excess of 70 percent is not warranted.  

An October 2008 VA examination report shows that the Veteran 
stated that he was having a worsening with PTSD symptoms of 
irritability, insomnia, and memories of Vietnam.  

The Veteran reported continuing to re-experience the stressors by 
daily unwanted and often intrusive memories of Vietnam.  On the 
average of four nights per week, he has dreams related to 
Vietnam.  He continues to have episodes of night sweating and 
numerous restless sleeping evenings.  He has flashbacks that are 
vivid and detailed and occur at irregular intervals, all 
regarding Vietnam.  The Veteran reported continued avoidant 
behavior as well.  He feels very uncomfortable around large 
numbers of people and, as a consequence, avoids crowds.  He had a 
reduced interest in significant social activities and maintains a 
low level of socialization.  The Veteran stated that the most he 
socializes is at times when he is involved with meeting with 
other Veterans.  He has maintained other social activities that 
include going to dinner on a regular basis with his wife, staying 
in contact with his relatives, and practicing his hobby of 
cooking.  

The Veteran also had symptoms of increased arousal.  He has 
chronic insomnia with difficulty in both falling and staying 
asleep he estimates that on a good night he sleeps four hours.  
He has chronic irritability at a high level and has increased 
further over the past two years.  He has very rare outbursts of 
anger.  He has hyper vigilance with an over concern for security.  
He continues to have an exaggerated startle reflex.  The Veteran 
has long episodes of feeling low mood, sadness, and decreased 
energy.  

Upon mental status examination the Veteran was friendly and very 
informative.  He was neatly dressed.  His speech was clear with 
normal rate and content.  His psychomotor functions were full and 
normal.  He had no difficulty carrying out activities of normal 
daily living.  The Veteran was fully oriented.  His memory was 
completely normal as well cognitive and intellectual functions.  
His mood was low and his affect sad.  He had a high level of 
anxiety that persisted throughout the interview.  The Veteran 
denied having homicidal or suicidal thoughts.  The Veteran was 
assigned a GAF score of 44.  

March 2006, March 2007, and May 2008 statements from the 
Veteran's private psychotherapist indicate that the Veteran was 
dealing with high stress and isolation.  The psychotherapist also 
stated that the Veteran's thinking was scattered-jumping from 
one issue to another.  He is also easily frustrated by any delay 
or inconvenience.  He continues to have intrusive thoughts and 
nightmares and is quick to anger.  

A VA examination reported dated in May 2006 shows that the 
Veteran reported an increased number of combat dreams, 
flashbacks, and irritability.  He has numerous intrusive thoughts 
for which he has no control.  He also has recurrent combat 
related dreams that occur six nights per week.  He also has times 
in which he wakes up in a sweat and feels extremely anxious and 
these episodes occur regularly-three times a week.  He has a 
long history of flashbacks that he feels have increased over the 
past year.  The Veteran has very well-developed avoidance 
behaviors in that he avoids thoughts, conversations, people, and 
activities that arouse thoughts related to Vietnam.  The Veteran 
stated he has been withdrawing and isolating more over the past 
year.  He complained of persistent feelings of sadness and 
decreased energy.  

Upon mental status examination the Veteran was cooperative, 
friendly, and informative.  He was neatly dressed.  The Veteran's 
speech was clear and goal oriented.  He was fully oriented and 
had normal recent and remote memory.  His mood was very low and 
his affect was sad to flat.  His level of anxiety was moderately 
high.  The Veteran had no history of hallucinations or any 
evidence of psychotic thinking.  He had brief episodes of 
suicidal ideation but no history of suicide attempts.  He has no 
history of homicidal ideation.  The Veteran has chronic insomnia 
with difficulty falling asleep, staying asleep and combat-type 
nightmares.  He complains of a decreased level of energy and poor 
motivation.  The Veteran's insight and judgment were very good.  
The Veteran was assigned a GAF score of 42.  

VA treatment records show continued treatment for PTSD symptoms 
consistent with the symptoms described above and a GAF of 53 
being assigned.  

The Veteran testified at an April 2008 RO hearing.  The Veteran 
testified that he had chosen to move to Costa Rica and live in 
the jungle because he needed to remove all of the tension and 
stress from his life.  He stated that he was very close to his 
wife and they had been married for 8 years.  The Veteran stated 
that gets confused and has a hard time prioritizing things.  

After considering the evidence of record, the Board finds that 
the overall medical evidence reflects a level of impairment most 
consistent with the criteria for the current 70 percent rating 
under Diagnostic Code 9411.  The medical record suggests that the 
Veteran's PTSD has caused social impairment with reduced 
reliability and productivity.  The record reflects that the 
Veteran's PTSD has been primarily characterized by social 
impairment with symptoms such as: nightmares, intrusive thoughts, 
flashbacks, avoidance, sleep disturbance, anger, anxiety, 
irritability, depression, chronic insomnia, social isolation, 
exaggerated startle response, brief episodes of suicidal ideation 
but no history of suicide attempts, hypervigilance, long episodes 
of feeling low mood, sadness, and decreased energy.  The Veteran 
worked for 18 years as a firefighter.  The Veteran reported being 
disabled in 1992 after falling from a ladder and retiring in 
1995.  Thus, the Veteran's PTSD does not affect his employment.  

In order to warrant an evaluation in excess of 70 percent under 
Diagnostic Code 9411, the evidence must show that the Veteran's 
PTSD is characterized by total occupational and social impairment 
with symptoms such as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  The evidence of 
record shows that the Veteran was always fully oriented, had no 
impairment in thought process or communication, had no delusions, 
no memory loss, was not in persistent danger of hurting self or 
others and was fully able to perform activities of daily living.  

The Board has considered the GAF scores assigned and finds that 
the Veteran's PTSD more closely approximates a 70 percent 
disability.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 70 percent.  During the applicable 
time period, the Veteran's PTSD has been no more than 70 percent 
disabling, therefore the requirements for a rating of 100 percent 
have not been met.  As the Board finds that the record presents 
no basis for an assignment of more than a 70 percent rating for 
PTSD, there is no basis for staged ratings of the disability 
pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; 
Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The above 
determinations are based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of an 
evaluation higher than the 70 percent rating already assigned on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
Veteran has never been hospitalized because of his PTSD, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


